DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARK
Please canceled withdraw claim 15 since applicant elected invention II without traverse on 11/29/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwakami et al. (US 20060261356) in view of Ma (US 5880520).
Regarding claim 1, Iwakami discloses that a semiconductor device (Fig. 3) comprising a substrate mounted on a carrier  8, the substrate Si substrate (Fig. 3) comprising a High Electron Mobility Transistor (HEMT) having a source 4, a gate 6, a drain 5 and an electrically conductive backside 7 & 9 (as being a rea electrode), wherein the carrier 8 comprises an electrically conductive upper surface 8, wherein the carrier 8 is electrically isolated from the source 19 and from an electrically conductive backside of the substrate 7 & 9, wherein the electrically conductive backside 7 & 9 of the substrate is mounted is directly on the electrically conductive upper surface of the carrier 8; and wherein the carrier 8 is electrically connected to the drain.
Iwakami fails to specify that an electrically conductive shielding portion configured to provide shielding against electromagnetic interference associated with switching of the semiconductor device during operation.
However, Ma suggests that a metal plate (a lead frame) that an electrically conductive shielding portion configured to provide shielding against electromagnetic interference associated with switching of the semiconductor device during operation (col. 2, lines 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Iwakami with an electrically conductive shielding portion configured to provide shielding against electromagnetic interference associated with switching of the semiconductor device during operation as taught 
Reclaim 2, Iwakami & Ma disclose that the electrically conductive shielding portion extends at least partially beneath the substrate (Ma, Fig. 4).
Reclaim 3, Iwakami & Ma disclose that the electrically conductive shielding portion extends around a periphery of the substrate, when viewed from above a major surface of the substrate, to at least partially surround the substrate (Ma, Fig. 4).
Reclaim 5, Iwakami & Ma disclose that the electrically conductive shielding portion is electrically connected to an external potential (Iwakami & Ma, Fig. 4).
Reclaim 6, Iwakami & Ma disclose that the carrier comprises a dielectric substrate having one or more metal layers (Iwakami & Ma, Fig. 4).
Reclaim 7, Iwakami & Ma disclose that the backside of the substrate is mounted on the electrically conductive upper surface of a metal layer located on an upper surface of the dielectric substrate and wherein the electrically conductive shielding portion comprises one or more metal layers located beneath the upper surface of the dielectric substrate (Iwakami & Ma, Fig. 4).
Reclaim 8, Iwakami & Ma disclose that the carrier comprises a metallic lead frame (Iwakami & Ma, Fig. 4).

Reclaim 10, Iwakami & Ma disclose that the carrier comprises an electrically conductive platform having the electrically conductive upper surface upon which the backside of the substrate is mounted, wherein the source is electrically connected to the electrically conductive platform to electrically connect the source to the backside of the substrate, and wherein the electrically conductive platform is electrically isolated from the electrically conductive shielding portion (Iwakami & Ma, Fig. 4).
Reclaim 11, Iwakami & Ma disclose that the electrically conductive platform is electrically connected to a source output terminal of the semiconductor device (Iwakami & Ma, Fig. 4).
Reclaim 12, Iwakami & Ma disclose that a package for the semiconductor device, and a second semiconductor substrate including a Metal Oxide Semiconductor Field Effect Transistor (MOSFET) packaged together with the semiconductor device, wherein the second semiconductor substrate is also mounted on the electrically conductive platform (Iwakami & Ma, Fig. 4).
Reclaim 13, Iwakami & Ma disclose that the backside of the substrate is electrically connected to the source (Iwakami & Ma, Fig. 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899